Citation Nr: 1339048	
Decision Date: 11/26/13    Archive Date: 12/06/13

DOCKET NO.  11-14 572	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from February 1943 to September 1945.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision by the Montgomery, Alabama, Regional Office (RO) of the Department of Veterans Affairs (VA).  In January 2013, the Veteran testified at a video conference hearing before the undersigned Veterans Law Judge.  A copy of the transcript of that hearing is of record.  The Board, in pertinent part, remanded the issue on appeal for additional development in April 2013 and July 2013.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required on his part.


REMAND

Although this case has been previously remanded for additional development, in light of the evidence added to the record the Board finds that further development is required prior to appellate review.  The Board notes that in accordance with the Board's July 2013 remand directives a medical opinion was obtained in August 2013, but that the examiner did not address the Veteran's credible statements as to having experienced hearing problems after service as requested.  In addition, subsequent to the examiner's review of the record the AMC received a VA hospital record dated in 1969 verifying the Veteran's report that he had complained of hearing problems during VA treatment.  

The Board also notes that the August 2013 examiner stated, in essence, because of the lack of audiometric data an opinion as to etiology could not be provided concerning the Veteran's present bilateral hearing loss without resort to mere speculation.  The 1969 VA hospital report noted the Veteran underwent an audiogram; however, an audiogram report was not included in the obtained VA records.  The available record, however, does not indicate sufficient efforts have been taken to obtain this report nor that the Veteran was adequately notified that it could not be obtained.  For records in the custody of a Federal department or agency, VA must make as many requests as are necessary to obtain any relevant records, unless further efforts would be futile.  38 C.F.R. § 3.159(c)(2).  Therefore, the Board finds that further action is required.

The United States Court of Appeals for Veterans Claims (hereinafter "the Court") has held that a remand by the Board confers on a veteran or other claimant, as a matter of law, the right to compliance with the remand orders.  See Stegall v. West, 11 Vet. App. 268 (1998).  

The Court has also held that medical evidence that is too speculative to establish nexus is also insufficient to establish a lack of nexus.  McLendon v. Nicholson, 20 Vet. App. 79, 85 (2006).  The Court has held, however, that if a physician is able to state that a link between a disability and an in-service injury or disease is "less likely than not," or "at least as likely as not," he or she can and should give that opinion.  There is no need to eliminate all lesser probabilities or to ascertain greater probabilities.  See Jones v. Shinseki, 23 Vet. App. 382, 388 (2010).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  Appropriate efforts must be taken to obtain a copy of the audiogram performed during the Veteran's VA hospital treatment from May 1969 to June 1969, unless further efforts would be futile.  All attempts to procure records should be documented in the file.  

If this report cannot be obtained the Veteran must be provided a notice to (a) identify the specific records VA is unable to obtain; (b) briefly explain the efforts made to obtain those records; (c) describe any further action to be taken by VA with respect to the claim; and (d) explain that he is ultimately responsible for providing the evidence.

2.  Following completion of the above, the Veteran's claims file should be reviewed by the August 2013 VA examiner, or if unavailable by an appropriate VA audiologist, for an opinion as to whether it is at least as likely as not (50 percent or greater likelihood) that a present hearing loss developed as a result of acoustic trauma and a left eardrum injury during combat service.  The examiner should be notified that an opinion should be provided if it can be stated that a link between a disability and an in-service injury or disease is "less likely than not," or "at least as likely as not," and that there is no need to eliminate all lesser probabilities or to ascertain greater probabilities.

The examiner must acknowledge that the Veteran's reports of acoustic trauma and a left eardrum injury in service have been found to be credible and that his report that he had complained of hearing difficulty in 1969 is verified by a VA hospital report.  The opinion must consider the Veteran's credible statements as to events during combat service and also his statements, post-service noise exposure history, and medical examination findings during and after service.  A complete rationale for all opinions expressed should be set forth in the examination report.

3.  After completion of the above and any additional development deemed necessary, the issue on appeal should be readjudicated with consideration of all the evidence of record.  If any benefit sought remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and should be afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


